 



Exhibit 10.01

April 19, 2005

Darrel Slack

Dear Darrel:

Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you with
us, in the position of Chief Financial Officer. The terms of our offer and the
benefits currently provided by the Company are as follows:



1.   Your initial annual base salary will be $205,000, payable in accordance
with the Company’s normal payroll practices with such payroll deductions and
withholdings as are required by law and subject to adjustment by the Board of
Directors of the Company (the “Board”), or a committee of the Board. In
addition, you will be eligible to participate in regular health insurance,
vacation, and other employee benefit plans established by the Company for its
employees from time to time. You will have overall responsibility for the
financial management of the Company and will report directly to the Chief
Executive Officer. You will be expected to devote your full working time and
attention to the business of the Company, and you will not render services to
any other business without the prior approval of the Board or, directly or
indirectly, engage or participate in any business that is competitive in any
manner with the business of the Company. You will also be expected to comply
with and be bound by the Company’s operating policies, procedures and practices
that are from time to time in effect during the term of your employment.   2.  
As an employee of the Company you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interest of the Company, you will need to sign the
Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment. We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer.   3.   We
will recommend that the Board approve a grant to you, contingent on you
consummating employment with the Company as Chief Financial Officer, of stock
options for 200,000 shares of the Company’s Common Stock at an exercise price
equal to the closing price on the date that you begin employment with the
Company. Provided you continue to provide services to the Company, the stock
options will become vested and exercisable with respect to 25% of the total
shares granted on the 12 month anniversary date of your employment commencement
date, and thereafter on the same date of each succeeding month an additional
2.083% of the total shares granted under the stock option will become vested and
exercisable. However, the grant of such stock options by the Company is subject
to the Board’s approval and this promise to recommend such approval is not a
promise of compensation, and is not intended to create any obligation on the
part of the Company. Further details on the Company’s stock option plan and on
any specific stock option grant to you will be provided upon approval of such
stock option grant by the Board.   4.   Upon termination of your employment with
the Company for any reason, you will receive payment for all unpaid salary and
vacation accrued to the date of your termination of employment; and your
benefits will terminate pursuant to the Company’s then existing benefit plans
and policies as provided under the terms of such plans and policies and as
required by applicable law. Under certain circumstances, you will also be
entitled to receive severance benefits as set forth below, but you will not be
entitled to any other compensation, award or damages with respect to your
employment or





 



--------------------------------------------------------------------------------



 



termination. A general release of claims agreement, as provided by the Company,
must be executed by you and delivered to the Company in order for you to receive
any severance benefits.



  a)   In the event of your voluntary termination or termination for Cause, you
will not be entitled to any cash severance benefits or additional vesting of
shares of restricted stock or options.     b)   In the event of your involuntary
termination without Cause, you will be entitled to (i) continue to receive your
salary for six (6) months following termination, at the same rate of your base
salary at the time of termination, (ii) six (6) months acceleration on the
vesting of any options to purchase shares of the Company’s common stock that you
hold at the time of termination; (iii) any target bonus that you are eligible
for at the time of termination, prorated for the portion of the fiscal year that
you were employed; and (iv) payment by the Company of your COBRA insurance
premiums, should you elect coverage, for a period of the shorter of six
(6) months following termination or until you become employed at a new position
(Items (i), (ii), (iii), and (iv) being collectively defined as “Severance
Payments”); provided however, that in no event shall you receive Severance
Payments if you fail to execute and deliver to the Company, a general release of
claims, as provided to you by the Company. Severance Payments, if any, shall be
made less applicable deductions and withholdings and in accordance with the
Company’s normal payroll practices.     c)   “Cause” means (i) any breach of
this agreement, the Employee Inventions and Confidentiality Agreement between
you and the Company, or any other written agreement between you and the Company,
if such breach causes harm to the Company; (ii) any negligence or willful
misconduct by you in your performance of duties to the Company that causes harm
to the Company, including (without limitation) repeated failure to follow the
directions of the person to whom you report; (iii) your repeated failure to
diligently follow the lawful directions of the Board of Directors of the Company
or your repeated failure to diligently perform your duties in a reasonable
manner pursuant to this agreement; (iv) your commission of a felony under the
laws of the United States or any state thereof; (v) your commission of any act
of fraud, embezzlement or dishonesty or breach of fiduciary duties; (vi) your
abuse of alcohol or controlled substances that has a detrimental effect upon
your performance of your duties under this agreement; or (vii) a good faith
determination by the Company’s Board of Directors or the person to whom you
report that your performance is unsatisfactory. A termination without Cause
shall mean a termination for any reason other than those listed in clauses
(i)-(vii) of the preceding sentence or death or disability.



5.   This letter agreement constitutes the entire understanding and agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties with
respect to such subject matter.   6.   This agreement will be governed by the
laws of the State of California without reference to conflict of laws
provisions.   7.   You agree that any dispute regarding the interpretation or
enforcement of this agreement shall be decided by confidential, final and
binding arbitration conducted by Judicial Arbitration and Mediation Services
(“JAMS”) under the then existing JAMS rules rather than by litigation in court,
trial by jury, administrative proceeding or in any other forum.   8.   While we
look forward to a long and profitable relationship, should you decide to accept
our offer, you will be an at-will employee of the Company, which means the
employment relationship can be terminated by either of us for any reason at any
time. Any statements or representations to the contrary (and, indeed, any
statements contradicting any provision in this letter) should be regarded by

 



--------------------------------------------------------------------------------



 



you as ineffective. Further, your participation in any stock option or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time.



9.   Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three business days of starting your new
position you will need to present documentation demonstrating that you have
authorization to work in the United States. If you have questions about this
requirement, which applies to U. S. citizens and non-U.S. citizens alike, you
may contact our Human Resource department.   10.   Please sign the enclosed copy
of this letter in the space indicated and return it to the Human Resource
department. Your signature will acknowledge that you have read and understood
and agreed to the terms and conditions of this offer and the attached documents.
Should you have anything else that you wish to discuss, please do not hesitate
to call.

     We look forward to the opportunity to welcome you to Silicon Image, Inc.

            Sincerely,
    4/19/2005  /s/ Steve Tirado      Steve Tirado      Chief Executive Officer 
   

Acknowledged, Accepted and Agreed

         
/s/ Darrel Slack          
  4/20/2005        4/20/2005     
 
  Date   Start Date

This letter is simply for your information and is not to be construed as a
contract of employment.

 